Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 1 of 107 PageID 18295




                                   EXHIBIT 7
                                                                     APP.439
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 2 of 107 PageID 18296




                                                                     APP.440
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 3 of 107 PageID 18297




                                                                     APP.441
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 4 of 107 PageID 18298




                                                                     APP.442
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 5 of 107 PageID 18299




                                                                     APP.443
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 6 of 107 PageID 18300




                                                                     APP.444
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 7 of 107 PageID 18301




                                                                     APP.445
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 8 of 107 PageID 18302




                                                                     APP.446
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 9 of 107 PageID 18303




                                                                     APP.447
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 10 of 107 PageID 18304




                                                                     APP.448
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 11 of 107 PageID 18305




                                                                     APP.449
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 12 of 107 PageID 18306




                                                                     APP.450
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 13 of 107 PageID 18307




                                                                     APP.451
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 14 of 107 PageID 18308




                                                                     APP.452
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 15 of 107 PageID 18309




                                                                     APP.453
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 16 of 107 PageID 18310




                                                                     APP.454
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 17 of 107 PageID 18311




                                                                     APP.455
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 18 of 107 PageID 18312




                                                                     APP.456
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 19 of 107 PageID 18313




                                                                     APP.457
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 20 of 107 PageID 18314




                                                                     APP.458
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 21 of 107 PageID 18315




                                                                     APP.459
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 22 of 107 PageID 18316




                                                                     APP.460
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 23 of 107 PageID 18317




                                                                     APP.461
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 24 of 107 PageID 18318




                                                                     APP.462
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 25 of 107 PageID 18319




                                                                     APP.463
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 26 of 107 PageID 18320




                                                                     APP.464
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 27 of 107 PageID 18321




                                                                     APP.465
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 28 of 107 PageID 18322




                                                                     APP.466
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 29 of 107 PageID 18323




                                                                     APP.467
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 30 of 107 PageID 18324




                                                                     APP.468
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 31 of 107 PageID 18325




                                                                     APP.469
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 32 of 107 PageID 18326




                                                                     APP.470
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 33 of 107 PageID 18327




                                                                     APP.471
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 34 of 107 PageID 18328




                                                                     APP.472
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 35 of 107 PageID 18329




                                                                     APP.473
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 36 of 107 PageID 18330




                                                                     APP.474
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 37 of 107 PageID 18331




                                                                     APP.475
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 38 of 107 PageID 18332




                                                                     APP.476
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 39 of 107 PageID 18333




                                                                     APP.477
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 40 of 107 PageID 18334




                                                                     APP.478
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 41 of 107 PageID 18335




                                                                     APP.479
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 42 of 107 PageID 18336




                                                                     APP.480
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 43 of 107 PageID 18337




                                                                     APP.481
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 44 of 107 PageID 18338




                                                                     APP.482
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 45 of 107 PageID 18339




                                                                     APP.483
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 46 of 107 PageID 18340




                                                                     APP.484
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 47 of 107 PageID 18341




                                                                     APP.485
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 48 of 107 PageID 18342




                                                                     APP.486
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 49 of 107 PageID 18343




                                                                     APP.487
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 50 of 107 PageID 18344




                                                                     APP.488
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 51 of 107 PageID 18345




                                                                     APP.489
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 52 of 107 PageID 18346




                                                                     APP.490
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 53 of 107 PageID 18347




                                                                     APP.491
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 54 of 107 PageID 18348




                                                                     APP.492
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 55 of 107 PageID 18349




                                                                     APP.493
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 56 of 107 PageID 18350




                                                                     APP.494
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 57 of 107 PageID 18351




                                                                     APP.495
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 58 of 107 PageID 18352




                                                                     APP.496
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 59 of 107 PageID 18353




                                                                     APP.497
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 60 of 107 PageID 18354




                                                                     APP.498
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 61 of 107 PageID 18355




                                                                     APP.499
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 62 of 107 PageID 18356




                                                                     APP.500
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 63 of 107 PageID 18357




                                                                     APP.501
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 64 of 107 PageID 18358




                                                                     APP.502
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 65 of 107 PageID 18359




                                                                     APP.503
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 66 of 107 PageID 18360




                                                                     APP.504
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 67 of 107 PageID 18361




                                                                     APP.505
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 68 of 107 PageID 18362




                                                                     APP.506
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 69 of 107 PageID 18363




                                                                     APP.507
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 70 of 107 PageID 18364




                                                                     APP.508
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 71 of 107 PageID 18365




                                                                     APP.509
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 72 of 107 PageID 18366




                                                                     APP.510
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 73 of 107 PageID 18367




                                                                     APP.511
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 74 of 107 PageID 18368




                                                                     APP.512
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 75 of 107 PageID 18369




                                                                     APP.513
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 76 of 107 PageID 18370




                                                                     APP.514
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 77 of 107 PageID 18371




                                                                     APP.515
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 78 of 107 PageID 18372




                                                                     APP.516
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 79 of 107 PageID 18373




                                                                     APP.517
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 80 of 107 PageID 18374




                                                                     APP.518
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 81 of 107 PageID 18375




                                                                     APP.519
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 82 of 107 PageID 18376




                                                                     APP.520
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 83 of 107 PageID 18377




                                                                     APP.521
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 84 of 107 PageID 18378




                                                                     APP.522
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 85 of 107 PageID 18379




                                                                     APP.523
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 86 of 107 PageID 18380




                                                                     APP.524
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 87 of 107 PageID 18381




                                                                     APP.525
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 88 of 107 PageID 18382




                                                                     APP.526
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 89 of 107 PageID 18383




                                                                     APP.527
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 90 of 107 PageID 18384




                                                                     APP.528
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 91 of 107 PageID 18385




                                                                     APP.529
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 92 of 107 PageID 18386




                                                                     APP.530
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 93 of 107 PageID 18387




                                                                     APP.531
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 94 of 107 PageID 18388




                                                                     APP.532
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 95 of 107 PageID 18389




                                                                     APP.533
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 96 of 107 PageID 18390




                                                                     APP.534
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 97 of 107 PageID 18391




                                                                     APP.535
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 98 of 107 PageID 18392




                                                                     APP.536
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 99 of 107 PageID 18393




                                                                     APP.537
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 100 of 107 PageID 18394




                                                                      APP.538
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 101 of 107 PageID 18395




                                                                      APP.539
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 102 of 107 PageID 18396




                                                                      APP.540
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 103 of 107 PageID 18397




                                                                      APP.541
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 104 of 107 PageID 18398




                                                                      APP.542
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 105 of 107 PageID 18399




                                                                      APP.543
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 106 of 107 PageID 18400




                                                                      APP.544
Case 3:18-cv-00731-X Document 273-7 Filed 07/30/19   Page 107 of 107 PageID 18401




                                                                      APP.545
